Title: To Benjamin Franklin from John Paul Jones, 2 May 1779
From: Jones, John Paul
To: Franklin, Benjamin


Honored and dear Sir,
L’Orient May 2d. 1779
The within paper I have this moment recd.— It comes from some unfortunate Men who were made Prisoners when the Gallant Montgomery fell in his attack on Quebec.— I am so much indisposed to day that I am obliged to write to you in Bed— I have however Sent to ask if the Commandant if he can consistently release these poor Men who have by our Savage Enemies been thus Enslaved—he Sends me word that as the Garrison of Senegal Surrendered conditionally that the Troops in it Should be sent to England—and that as he now has Orders to forward them to St. Malo for that purpose it is not in his power to give them up to me without Orders for that purpose from Court.
I need add nothing more than that I am ever with a heartfelt Affection Dear Sir your truely Obligd Friend & Servt.
Jno P Jones
His Excellency Doctor Franklin.
 
Addressed: His Excellency / Doctor Franklin / American Ambassador at the / Court of France / en son Hótel / a Passy. / (Pres Paris)
Notation: P. Jones L’orient 2 may 1779.
